Citation Nr: 0807795	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
cervical spondylosis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
degenerative disc disease with spondylosis of the lumbar 
spine, in excess of 20 percent prior to June 9, 2005.

3.  Entitlement to an increased disability rating for 
degenerative disc disease with spondylosis of the lumbar 
spine, in excess of 40 percent for the period from June 9, 
2005.

4.  Entitlement to an increased disability rating for facial 
paralysis, residuals of basal skull fracture, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to increased ratings for cervical spondylosis, 
rated 30 percent; degenerative disc disease with spondylosis 
of the lumbar spine, rated 20 percent; and facial paralysis, 
residuals of basal skull fracture, rated 10 percent.   The 
veteran perfected appeals from that decision as to the denial 
of an increased rating for each.

During the appeal, in a February 2007 rating decision, the RO 
granted service connection for (1) radiculopathy in the left 
upper extremity associated with cervical spondylosis; and (2) 
radiculopathy in the left lower extremity associated with 
degenerative disc disease of the lumbar spine.  The veteran 
did not perfect an appeal regarding these grants with respect 
to the ratings assigned at the time.  Therefore, though these 
radiculopathy disabilities are neurological manifestations 
associated with the cervical and lumbar disabilities on 
appeal, their assigned disabilitiy ratings are not on appeal.

In the February 2007 rating decision, the RO did not list as 
a rating issue or discuss the degenerative disc disease with 
spondylosis of the lumbar spine.  However, in that decision, 
the RO did increase the assigned rating for the degenerative 
disc disease with spondylosis of the lumbar spine, from 20 to 
40 percent, effective June 9, 2005.  Even though the RO 
increased the rating to 40 percent, the claim for increased 
rating remains in controversy because the ratings for the two 
periods are less than the maximum available benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the April 2002 rating decision, the RO also denied claims 
for increased ratings for post traumatic headaches and for 
bilateral hearing loss, and denied a claim for a total 
disability rating based on individual unemployability (TDIU).  
The veteran filed a notice of disagreement as to all three of 
these denials.  The RO addressed the TDIU claim in a June 
2003 statement of the case, after which the veteran submitted 
a substantive appeal, perfecting that claim.  In the February 
200 rating decision, the RO granted entitlement to TDIU.  As 
that claim has been granted, it is no longer on appeal and is 
not a subject of this decision.  

Regarding the claims for increase in disability ratings 
assigned for headaches and hearing loss, the RO did not 
address these matters in an SOC, but did address them in an 
October 2007 supplemental statement of the case (SSOC), which 
provided notice to the veteran of his requirement to perfect 
an appeal by filing a substantive appeal within 60 days.  The 
claims file does not contain a substantive appeal from the 
veteran or otherwise show that he submitted one to perfect an 
appeal.  These two claims are therefore not on appeal at this 
time.  

However, as the RO notified the veteran of the requirement 
for filing a substantive appeal at the same time the case was 
certified and transferred to the Board, it is possible that 
the veteran may have later submitted a substantive appeal for 
these two claims to the RO after the case was transferred to 
the Board.  The Board has no knowledge of this, and refers 
the matter to the RO for appropriate attention.      


FINDINGS OF FACT

1.  The veteran's cervical spondylosis, is not productive of 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief; it does not involve ankylosis or 
residuals of fracture; and it does not result in 
incapacitating episodes of at least four weeks during the 
past 12 months.  

2.  For the period prior to June 9, 2005, the veteran's 
degenerative disc disease with spondylosis of the lumbar 
spine is not productive of severe impairment of limitation of 
motion or severe intervertebral disc syndrome with recurring 
attacks, with intermittent relief; it does not involve 
ankylosis or residuals of fracture; and it does not result in 
incapacitating episodes of at least four weeks during the 
past 12 months.

3.  For the period from June 9, 2005, the veteran's 
degenerative disc disease with spondylosis of the lumbar 
spine is not productive of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or of severe lumbosacral strain; it 
does not involve ankylosis or residuals of fracture; and it 
does not result in incapacitating episodes of at least four 
weeks during the past 12 months.

4. The veteran's facial paralysis, residuals of basal skull 
fracture is manifested by no more than moderate incomplete 
paralysis of the seventh cranial nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for cervical spondylosis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5290, 5293 (effective prior to 
September 26, 2003), and Diagnostic Codes 5003, 5237, 5243 
(2007).
 
2.  The schedular criteria for a disability rating in excess 
of 20 percent for degenerative disc disease with spondylosis 
of the lumbar spine, have not been met for the period prior 
to June 9, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5292, 5293, 5295 
(effective prior to September 26, 2003), and Diagnostic Codes 
5003, 5237, 5243 (2007).

3.  The schedular criteria for a disability rating in excess 
of 40 percent for degenerative disc disease with spondylosis 
of the lumbar spine, have not been met for the period from 
June 9, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5292, 5293, 5295 
(effective prior to September 26, 2003), and Diagnostic Codes 
5003, 5237, 5243 (2007).
 
4.  The criteria for an evaluation in excess of 10 percent 
for facial paralysis, residuals of basal skull fracture, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. Part 4, Diagnostic Codes 8207, 
8307, 8407 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in April and August 2002, March and April 
2003, and May 2007.  These notice letters fully addressed all 
four notice elements.  The information contained in these 
letters informed the veteran of what evidence was required to 
substantiate a claim for an increased rating.  The veteran 
was also notified of his and VA's respective duties for 
obtaining evidence, and was asked to submit evidence and/or 
information in his possession to the AOJ.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but, after appropriate notice was provided, the AOJ 
also readjudicated the case and issued a statement of the 
case in June 2003, and a supplemental statement of the case 
in August 2007.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ).  Also, 
in letters sent to the RO the veteran's representative has 
shown knowledge of the requirements which appropriate VCAA 
notice is designed to provide.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court held that the Board must first 
determine the adequacy of 38 U.S.C.A. § 5103(a) notice when 
adjudicating claims for increased ratings.  If notice is 
deemed inadequate, then the Board must determine whether the 
purpose of 38 U.S.C.A. § 5103(a) notice has been frustrated.  
If compliant VCAA notice was not provided, the Board must 
proceed with a prejudicial error analysis to determine 
whether any notice errors affected the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  If so, the case must be remanded for 
corrective action.

The Board has determined that the notice provided complies 
with Vazquez-Flores.  Here, VA correspondence, in total, 
provide notice that the claimant must provide or request the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening of the disability.  They also inform the veteran 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  Additionally, the letters provide examples of the 
types of medical and lay evidence that the claimant may 
submit.  Further, the Board is aware that the claimant is 
rated under Diagnostic Codes that contain criteria necessary 
for entitlement to a higher disability rating, which would be 
satisfied by the claimant demonstrating a noticeable 
worsening.  Meeting these criteria, the notice provided in 
this case does comply with Vazquez-Flores.  Therefore, there 
is no need to determine whether the veteran's claim has been 
prejudiced by any lack of appropriate notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

In regard to the present claims for increased evaluations 
adjudicated below, the Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denials of the claims decided below.  
 
The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision, because thereafter, other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  The RO has provided the veteran such notice to his 
specific claims throughout the appeal in the statement of the 
case and supplemental statements of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
reports of VA examinations, and VA and private medical 
records of treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with these claims.  The veteran 
was provided opportunities to testify at hearings before the 
RO and the Board.

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
 


II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.  
  
The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

The RO has evaluated the appealed disabilities' ratings under 
rating criteria for evaluating the musculoskeletal system 
found at 38 C.F.R. § 4.71a (2007).  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 provides that degenerative arthritis that is established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

A.  Cervical and Lumbar Spine Disabilities
 
The RO defined the veteran's service-connected cervical and 
lumbar spine disabilities as (1) cervical spondylosis, and 
(2) degenerative disc disease with spondylosis of the lumbar 
spine.  In the April 2002 rating decision, the RO initially 
evaluated these disabilities under rating criteria for 
evaluating cervical spine limitation of motion, and 
intervertebral disc syndrome involving the lumbar spine, 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2002), and 
5293 (2002), respectively.
 
The veteran submitted his claim in November 2000.  During the 
pendency of this claim, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the criteria for rating disabilities of the spine.  
Effective September 23, 2002, VA revised the criteria for 
rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Effective September 26, 2003, VA revised 
the criteria for rating general diseases and injuries of the 
spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, 
VA also reiterated the changes to Diagnostic Code 5293 (now 
classified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

When, during the course of an appeal, there is a change in 
the criteria for rating a disability, the Board is required 
to consider the claim in light of both the former and revised 
schedular criteria to determine whether a higher initial 
disability rating is warranted for the veteran's service-
connected cervical and lumbar spine disabilities.  The 
General Counsel for VA has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
the periods since the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the former and revised regulations considered for the 
period after the change was made.  See VAOPGCPREC 3-2000.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).

Diagnostic Code 5290 in effect prior to September 26, 2003, 
provided ratings based on limitation of motion of the 
cervical spine.  Severe limitation of motion of the cervical 
spine was to be rated 30 percent disabling, which is the 
maximum rating under that code.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5292 in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe limitation 
of lumbar spine motion.  A 20 percent rating was assigned for 
moderate limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 60 percent rating was assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent rating was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate, recurring attacks.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5295 in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe symptoms 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; or, some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned for symptoms with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a.

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Id.  See 
also 38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2006) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5393 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2006) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2006).

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
the medical evidence shows unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2007).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  Note that consistent with 
Note (1), in the November 2007 rating decision, the RO 
assigned a separate rating for sciatica, lower left 
extremity, associated with low back strain, chronic, to 
include osteoarthritis.  As noted in the Introduction, the 
veteran has not appealed the rating assigned for that 
disability; therefore, it is not before the Board at this 
time. 

For VA compensation purposes, normal ranges of motion for the 
cervical spine are as follows: forward flexion is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  Normal ranges of 
motion for the thorocolumbar spine are as follows: forward 
flexion is zero to 90 degrees; extension is zero to 30 
degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  38 C.F.R. § 4.71a, The Spine, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2) (See also Plate V) (2006).

The report of a September 2000 VA examination shows that the 
veteran reported complaints of constant pain in the left 
shoulder area, which appeared to radiate from his cervical 
spine into the left upper arm into the forearm.  A recent MRI 
of the cervical spine revealed cervical spondylosis with 
chronic degenerative disc disease.  An X-ray of the cervical 
spine in January 1998 showed disc disease at C5-6 and C6-7 
associated with osteoarthritis.  

The veteran also reported complaints of low back pain.  A MRI 
of the lumbar spine in March 2000 showed a far left lateral 
disc protrusion of L5 and S1, which contacts the left L5 
nerve root laterally.  The examiner noted that this was 
associated with mild bilateral facet joint hypertrophy, a 
mild disc bulge facet joint hypertrophy at L4 and L5, and 
mild disc bulge at T11 and T 12, and L2-3 and L3-4.

Physical examination of the cervical spine revealed mild 
paravertebral muscle spasm.  Cervical spine range of motion 
testing revealed forward flexion of 20 degrees; backward 
extension to 15 degrees; lateral flexion of 20 degrees on the 
left and 25 degrees on the right; rotation of 30 degrees on 
the left and 35 degrees on the right.

Physical examination of the lumbar spine showed no fixed 
deformity or postural abnormality found.  Lumbar spine range 
of motion testing revealed forward flexion of 65 degrees, 
with moderately severe pain; backward extension of 20 to 35 
degrees; lateral flexion of 16 degrees on the left and on the 
right; rotation of 25 degrees on the left and 30 degrees on 
the right.  The veteran had a left sciatic radiculopathy of 
the left posterior thigh.

The examiner noted that the range of motion test results 
reported for both cervical and lumbar spine were with 
consideration of pain, fatigue, weakness, incoordination, and 
altered by repetition.  The examiner indicated that the 
veteran had almost constant pain, and that flare-ups could 
occur about once to twice a day to a severe level.  He stated 
that the neck and back problems severely restricted the 
veteran's activities.  He indicated that the veteran was 
unable to work, even sedentary work because of the 
discomfort.  The report contains a diagnosis of degenerative 
disc disease, cervical and lumbar spine with spondylosis of 
both cervical and lumbar spine.

The report of a March 2003 VA spine examination shows that 
the veteran reported complaints of neck and shoulder pain.  
He had no numbness or tingling in his hands.  He reported 
that the pain ranked from zero to eight on a scale of ten. 
Turning motions aggravated the condition, which was 
alleviated by medication.  The veteran used an assistive 
device of a cane for his low back problems. 

On examination, the veteran ambulated with a cane in no 
apparent distress.  The cervical spine was without 
tenderness, swelling or spasm.  The veteran was able to 
forward flex his neck to 20 degrees, but he could not touch 
his chin to his chest.  He was able to extend to 30 degrees.  
He could rotate to 60 degrees bilaterally.  He could 
laterally flex to 20 degrees bilaterally.  His muscle 
strength was 5/5 against resistance.  His shoulders were 
symmetrical without spasm, tenderness, effusion, crepitus, or 
click.  He had a firm strong hand grasp.  His deep tendon 
reflexes were 2+ and equal in his upper body bilaterally.  He 
had full sensation throughout his upper body and positive 
radial pulses and brisk capillary refill.  The examiner noted 
that a December 2002 MRI report showed a disc herniation at 
C-7 and T-1, spurring of C-6 and C7, and foraminal stenosis 
on the right at C-4 and C5.  The cord was within normal 
limits.  X-rays showed post surgical changes at C-5 and C-6.  
The March 2003 VA spine examination report contains a 
diagnosis of status post trauma; degenerative joint disease 
to the cervical spine.  

The report of a June 2005 VA spine examination shows that the 
veteran reported complaints regarding the cervical spine, of 
constant burning pain sensation in the neck, which radiated 
to the left shoulder and down the left arm to the fingers.  
He rated the pain as four to five on a scale of ten on a good 
day, and of seven to eight on a bad day.  He denied having 
any weakness, edema or decreased range of motion of the neck; 
or any instability or locking.  He reported having 
paresthesias down the left arm.  The examiner reported that 
the veteran walked with a back brace and a cane, and the 
veteran stated he can walk about 50 feet without his cane.  
With the cane he could walk 200 feet with pain.  He denied 
having any flare-ups or bowel or bladder problems.  He denied 
having had any falls. The veteran stated that he was 
independent but that it was painful to put his shoes and 
socks on or off.  He reported he was retired, and was mostly 
sedentary.  Moving his neck or arms precipitated increased 
symptoms, which were alleviated by rest.  He reported that he 
did not receive physical therapy.

Regarding the low back, the veteran reported complaints of 
intermittent achy pain beginning at the mid-back and 
radiating to the lower back and then down the lateral aspect 
of the left leg.  The veteran reported that the radiating 
pain was sharp, which comes and goes and lasts for a minute 
each time. He rated the achy pain as a nine out of ten, and 
the sharp pain as a five to six out of ten.  He reported 
having weakness in the lower back.  He denied having any 
edema, decreased range of motion, instability, locking, 
stiffness or flare-ups.  Prolonged standing or sitting up 
would precipitate an increase in the condition severity.

It was noted that the veteran entered the examination room 
alone, aided with a cane.  He had an antalgic gait.  On 
examination, there was tenderness along the cervical spine, 
but no edema or spasms.  Cervical spine range of motion 
testing revealed forward flexion of 10 degrees (out of 45 
degrees of normal flexion), with endpoint pain; backward 
extension to 30 degrees (out of 45 degrees of normal 
extension); lateral flexion of 10 degrees bilaterally (out of 
45 degrees of normal lateral flexion), with endpoint pain; 
lateral rotation of 20 degrees bilaterally (out of 80 degrees 
of normal rotation), with endpoint pain.  The veteran's 
muscle strength was 5/5 in the cervical spine and upper 
extremities, and deep tendon reflexes were 1+ in his upper 
extremities.  He had full sensation to his medial, ulnar, and 
radial nerve distributions, bilaterally.  The veteran could 
perform chin-to-chest repetitions 2/10 times with pain; but 
there was no weakness, fatigue or incoordination.

On examination of the spine below the cervical spine, it was 
noted that the spine and hips were in alignment without edema 
or spasms.  There was tenderness to palpation along the 
lumbosacral spine and the musculature was within normal 
limits.  

Lumbar spine range of motion testing revealed forward flexion 
of 30 degrees (out of 90 degrees normal flexion), with 
endpoint pain; backward extension of 10 degrees (out of 30 
degrees normal extension), with endpoint pain; lateral 
flexion of 20 degrees on the right and 10 degrees on the 
right (out of 30 degrees normal), with endpoint pain; 
rotation of 20 degrees bilaterally (out of 30 degrees 
normal), with endpoint pain.  The veteran had a negative 
Romberg response.  He was able to toe walk with difficulty, 
and could not heel walk.  He could tandem walk, and was 
unable to squat or duck walk.  He had negative straight leg 
raises to 50 degrees out of 90 degrees on the right with pain 
in the lower back and hamstring; and to 20 degrees on the 
left with pain in the lower back and hamstring.  The veteran 
reported that he could not complete repetitive forward 
flexions secondary to pain.  

X-rays showed the following.  Disc space C5-6 was narrow with 
irregularities of the posterior margin.  Other disc spaces 
and posterior alignment were preserved.  The facet joints 
were sclerotic.  No bony spinal stenosis was seen and there 
was no acute bony injury seen.  The impression was 
osteoporosis and degenerative joint disease.  X-rays of the 
lumbosacral spine showed that disc space L5-S1 was narrowed.  
The other disc spaces and posterior alignment were preserved.  
The facet joints were degenerated in the lower lumbar without 
bony spinal or foraminal stenosis.  There was no acute bony 
injury or destructive process.  The impression was 
degenerative changes.

The examination report contains diagnoses of (1) degenerative 
disc disease of cervical spine with radiculopathy to left 
arm; (2) degenerative disc disease and osteoporosis of the 
thoracic spine; and (3) degenerative disc disease of the 
lumbosacral spine with radiculopathy.

During an August 2007 VA spine examination, the veteran was 
wheelchair bound due to an amputation of the right leg, and 
because of that condition, not all pertinent examination 
procedures for the back could be performed.  Cervical spine 
range of motion testing revealed forward flexion of 25 
degrees; backward extension to 0 degrees; lateral flexion of 
20 degrees bilaterally; and rotation of 35 degrees on the 
left and 40 degrees on the right.  The veteran showed extreme 
discomfort when reaching the end point of neck motion.  The 
veteran appeared to be more comfortable with his neck at 10 
degrees of flexion.  There was no history of any flare-ups.  
The report contains pertinent final diagnoses of (1) 
degenerative arthritis of the cervical spine and lumbosacral 
spine secondary to trauma; (2) herniated cervical disc.
 
1.  Cervical Spondylosis

The veteran's service-connected cervical spondylosis, is 
currently rated at a 30 percent level, under the diagnostic 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(effective before September 26, 2003).  Under that code a 30 
percent rating is the maximum rating assignable, and is 
assigned if range of motion impairment is "severe."  The 
veteran is separately rated for radiculopathy in the left 
upper extremity associated with the cervical spondylosis.  
The rating for the radiculopathy is not on appeal and any 
manifestations of that disability is not considered in 
evaluating the separately service-connected cervical 
spondylosis.

On review of the record, the Board finds that the evidence is 
consistent with the criteria for a 30 percent rating, and 
with consideration of the level of functional loss he 
experiences, the Board finds that the veteran is adequately 
compensated by the existing 30 percent rating assigned, 
pursuant to Diagnostic Codes 5290.  That is, there is medical 
evidence productive of severe limitation in range of motion 
of the cervical spine.  

The Board does not find, however, that a higher rating is 
warranted for the cervical spondylosis, under any relevant 
diagnostic criteria.  With respect to Diagnostic Code 5290, 
though there is significant limitation of motion, the maximum 
schedular rating assignable for limited motion is 30 percent, 
and no higher evaluation is assignable on the basis of pain, 
alone. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration of 
the provisions of DeLuca, 8 Vet. App. at 202 (functional 
impairment due to pain must be equated to loss of motion) is 
not required); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

Further, on review of the evidence, the Board finds that a 
higher rating cannot be granted under other pertinent 
diagnostic criteria of either old or new versions.  

The Board finds that, under the former Diagnostic Code 5293, 
in effect prior to September 23, 2002, the veteran has not 
exhibited severe symptoms of intervertebral disc syndrome 
(such as characteristic pain and demonstrable muscle spasm), 
with recurring attacks, with intermittent relief.  (Note that 
radiculopathy of the left upper extremity is separately rated 
and is not on appeal and is not a subject of this decision.)  
The evidence also does not show that the veteran experiences 
incapacitating episodes having a total duration of at least 4 
weeks during the previous 12 months.  Thus, the veteran does 
not meet the criteria under revised Code 5293 for a 40 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective September 23, 2002).  

Although a higher evaluation is assignable for ankylosis and 
for fractured vertebrae, neither condition is shown in this 
case.  See Diagnostic Codes 5285, 5286, 5287 (pre-September 
26, 2003) and Diagnostic Codes 5235 to 5242 (effective 
September 26, 2003).  Although the veteran appeared to be 
more comfortable with his neck at 10 degrees of flexion at 
the most recent VA examination, there is no finding then or 
medical evidence otherwise of any cervical spine ankylosis.

Additionally, the veteran cannot be rated separately under 
Diagnostic Code 5293 (or 5243 (new version number)), and 
under the Diagnostic Code for rating limitation of motion of 
the cervical spine ((5290 (old version) and 5242 (new 
version)).  These two sets of codes each contemplate 
limitation of motion and therefore a separate rating under 
both is not allowed.  See 38 C.F.R. §§ 4.14, 4.71, Diagnostic 
Codes 5290, 5293; VAOPGCPREC 36-97; see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board has also considered the presence of any chronic 
neurological manifestations that would allow for a separate 
disability rating of those manifestations.  As noted above, 
the rating for the service-connected radiculopathy of the 
left upper extremity is not on appeal.  Besides that, as 
reflected in the VA examination reports and other medical 
evidence discussed above, there is no objective evidence of 
other pertinent separate neurologic abnormalities such as 
bowel, bladder, or erectile impairment.  Except for 
neurologic manifestations of the left upper extremity, the 
veteran's cervical spine disability has not progressed to the 
point where it interferes with his neurological functioning 
otherwise.  

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case does not 
support the assignment of a disability rating in excess of 30 
percent at any time, for the veteran's service-connected 
cervical spondylosis.  See 38 U.S.C.A. § 5107(b) (West 2002).
 
2.  Degenerative Disc Disease With Spondylosis of the Lumbar 
Spine

The veteran's service-connected degenerative disc disease 
with spondylosis of the lumbar spine is evaluated as 20 
percent disabling for the period prior to June 9, 2005; and 
as 40 percent disabling for the period from that date. 

The RO evaluated the degenerative disc disease with 
spondylosis of the lumbar spine, initially as 20 percent 
disabling (prior to June 9, 2005) under the diagnostic 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in 
effect prior to September 23, 2002); and later in the 
February 2007 rating decision, as 40 percent disabling, under 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 
26, 2003).  

Under the former Diagnostic Code 5293, in effect prior to 
September 23, 2002, the veteran has not exhibited severe 
symptoms of intervertebral disc syndrome (such as 
characteristic pain and demonstrable muscle spasm), with 
recurring attacks, with intermittent relief for any period.  
(Note that radiculopathy of the left lower extremity is 
separately rated and is not on appeal and is not a subject of 
this decision.)  

The amended criteria provide for rating intervertebral disc 
disease (now reclassified as Diagnostic Code 5243) according 
to the number of incapacitating episodes the veteran 
experiences in the course of a year.  There is no medical 
evidence showing an incapacitating episode-the veteran has 
not been prescribed bed rest by a physician, nor does the 
veteran allege this is so.  Therefore an increase under these 
criteria is not available.
 
The Board has considered whether a higher rating is warranted 
for the service-connected degenerative disc disease with 
spondylosis of the lumbar spine, in excess of 20 percent for 
the period prior to June 9, 2005; and/or in excess of 40 
percent disabling for the period from that date.  

Under the former Diagnostic Code 5292, in effect prior to 
September 26, 2003, a 20 percent disability rating is 
assignable if range of motion impairment of the lumbar spine 
is "moderate."  For "severe" impairment a 40 percent rating 
is assignable under that code, which is the maximum rating 
assignable under that code.  

On review of the record, the Board finds that the evidence is 
consistent with the criteria for a 20 percent rating prior to 
June 9, 2005, and, even with consideration of the level of 
functional loss he experiences, the Board finds that the 
veteran is adequately compensated by the existing 20 percent 
rating assigned for that period pursuant to Diagnostic Codes 
5292.  

As shown in the September 2000 VA examination report, flexion 
was to 65 degrees; extension was to 20 degrees (worst of two 
attempts); lateral flexion was to 16 degrees; and rotation 
was to 30 and 35 degrees on the left and right.  Comparison 
of the measured ranges with normal, show that flexion was 72 
percent of normal; extension was 67 percent of normal; 
lateral flexion was 53 percent of normal; and rotation was 87 
percent of normal.  The majority of the measurements 
represent ranges of motion that are generally equal or 
greater than 67 percent of normal.  The Board finds that 
these limitations of range of motion approximate moderate 
limitation of motion of the lumbar spine; and thereby do not 
warrant an evaluation in excess of the existing 20 percent 
currently assigned for the period prior to June 9, 2005 under 
the former criteria for evaluating range of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Accordingly, a 
rating in excess of 20 percent for this period is not 
warranted.

Turning to the period from June 9, 2005 (the effective date 
of the increased rating to 40 percent), the Board finds that 
the evidence beginning with that shown on the June 2005 
examination is consistent with the criteria (severe 
limitation of motion) for a 40 percent rating.  That degree 
of disability is shown for the entire period from June 9, 
2005; and even with consideration of the level of functional 
loss he experiences, the Board finds that the veteran is 
adequately compensated by the existing 40 percent rating 
assigned, pursuant to Diagnostic Codes 5292.  A rating of 40 
percent is the maximum assignable under that code.

Moreover, for the period from June 9, 2005, though there is 
significant limitation of motion, because the maximum 
schedular rating assignable for limited motion is 40 percent, 
no higher evaluation is assignable on the basis of pain, 
alone. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration of 
the provisions of DeLuca, 8 Vet. App. at 202 (functional 
impairment due to pain must be equated to loss of motion) is 
not required); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

Further, on review of the evidence, the Board finds that a 
higher rating for either period (before and from June 9, 
2005) cannot be granted under other pertinent diagnostic 
criteria of either old or new versions.  

The claims file does not contain a diagnosis of ankylosis of 
the lumbar spine.  The service-connected condition is not the 
result of fractured vertebra.  Consequently, a rating higher 
is not warranted for the veteran's service-connected lumbar 
spine disability under either Diagnostic Codes 5289 or 5285. 
38 C.F.R. § 4.71a (2003).

The Board has considered the veteran's lumbar spine 
disability under the criteria that became effective September 
26, 2003.  However, an evaluation in excess of 20 percent for 
the period prior to June 9, 2005 is not appropriate since the 
evidence does not show forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).  While the record shows 
that the veteran's range of lumbar spine motion was 
restricted prior to June 9, 2005, and that he experienced 
additional restriction from pain, he clearly retained a level 
of thoracolumbar motion above 30 degrees even when any 
functional loss due to pain is considered.  Thus, an 
evaluation in excess of 20 percent under the new criteria is 
not warranted for the period prior to June 9, 2005. 

Further, an evaluation in excess of 40 percent for the period 
from June 9, 2005 is not appropriate since the evidence does 
not show unfavorable ankylosis of the entire thoracolumbar 
spine or of the entire spine.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5235 to 5243 (2007).  While the record shows that the 
veteran's range of lumbar spine motion was restricted for the 
period since June 9, 2005, and that he experienced additional 
restriction from pain, he clearly retained a level of 
thoracolumbar motion and was without ankylosis, even when any 
functional loss due to pain is considered.  Thus, an 
evaluation in excess of 40 percent under the new criteria is 
not warranted for the period from June 9, 2005. 

Other than the separately service-connected radiculopathy in 
the left lower extremity associated with the degenerative 
disc disease of the lumbar spine (not on appeal), the medical 
evidence does not show that veteran's service-connected 
lumbar spine disability causes any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel, bladder, or erectile impairment, so as to warrant a 
separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2007).  

3.  Conclusions

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for an increase in evaluation for the cervical spine 
disability and for the lumbar spine disability.  Given the 
nature of the veteran's service-connected cervical and lumbar 
spine disabilities as described above, the Board finds that 
there is no basis under any of the diagnostic codes discussed 
above for awarding an evaluation higher than the 30 percent 
rating already in effect for the cervical spine disability; 
or for an evaluation for the lumbar spine disability in 
excess of 20 percent prior to June 9, 2005, or in excess of 
40 percent for the period from that date.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher evaluation.  See 38 C.F.R. § 4.1 (2007).  
At present, however, there is no basis for a higher 
evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
cervical and lumbar spine disabilities do not meet the 
criteria for a rating greater than that currently assigned, a 
higher rating is not warranted for either, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows some limitation of 
motion of the cervical and lumbar spines due to the service-
connected cervical and lumbar spine disabilities, there is no 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria.  The 
veteran has submitted no evidence showing that his service-
connected cervical spine disability or lumbar spine 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations; and there is also no indication that the 
disorders have necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Facial Paralysis, Residuals of Basal Skull Fracture

The RO has evaluated the veteran's service-connected facial 
paralysis, residuals of basal skull fracture, at a 10 percent 
level, under Diagnostic Code 8207.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8207, paralysis of the seventh (facial) 
cranial nerve, provides that moderate incomplete paralysis 
warrants an evaluation of 10 percent.  Severe incomplete 
paralysis warrants an evaluation of 20 percent.  Complete 
paralysis warrants an evaluation of 30 percent.  

A Note to Diagnostic Code 8207 provides that ratings are 
dependent upon relative loss of innervation of facial 
muscles.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating is to be for the mild, or, at most, the 
moderate degree. 38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8307, 8407, 
neuritis and neuralgia of the seventh cranial nerve are 
evaluated in accordance with the percentage ratings for 
Diagnostic Code 8207.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes is that for moderate, incomplete paralysis. 
38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  
38 C.F.R. § 4.124.

A September 2000 VA neurology note shows that on examination, 
cranial nerves showed extra-ocular movements were intact; 
pupils were equal, round, and reactive to light and 
accommodation.  The veteran had decreased frontalis fold on 
the left side with a little ptosis of the left eye.  The 
examiner noted that the veteran also had mild left facial 
asymmetry.  The tongue was midline.  Sensory examination was 
intact, except for noted unrelated neurological symptoms.  
The report concluded with an assessment of recurrence of 
traumatic left facial nerve injury with mild ptosis and mild 
headache.

As reflected in a September 2000 VA examination, the record 
shows that the veteran previously had surgery for a 
decompression of his facial nerve after an inservice injury 
to the skull and left temporal area.  After the surgery, the 
veteran subsequently developed ptosis of the left upper lid 
and had left facial weakness-as exhibited by a drop in the 
left nasolabial fold and a weakness in the left side of his 
mouth, consistent with paralysis of the 7th facial nerve.  At 
the time of the September 2000 VA examination, the impression 
included paralysis of the 7th cranial nerve.

During a February 2001 VA examination for neurological 
disorders, the veteran reported that his symptoms of facial 
paralysis had increased within the past six months.  He had 
difficulty seeing in his left eye due to ptosis of the left 
eyelid.  He denied having any loss of sensation in the face, 
or any loss of smell or taste.  He reported having a decrease 
in hearing in the left ear, and having headaches in the left 
occipital region.  

On examination, the veteran had an obvious ptosis of the left 
upper lid.  There was a drooping on the corner of the mouth 
on the left; he was unable to open his left far enough to 
completely clear the pupil   There was no limitation of 
extra-ocular motion on the left compared to the right.  He 
opened his mouth quite well.  There was no loss of tactile 
sensation in the skin of the face.  The report contains an 
impression which includes that the veteran had an increase in 
the facial paralysis associated with the 7th nerve injury; 
symptoms were constant and intermittent in nature; and no 
redness or swelling. 

During a June 2005 VA examination for peripheral nerves, the 
veteran reported complaints of having facial asymmetry and 
muscle weakness of the left side of his face.  On examination 
there was weakness of the facial muscles on the left 
involving all three facial nerve branches.  The diagnosis was 
post-traumatic partial left facial palsy.  

During an August 2007 VA examination for cranial nerves, the 
veteran reported having continued residual left-sided facial 
weakness.  Examination showed weakness of the facial muscles 
of the left side, involving all three facial nerve branches.  
The diagnoses included post-traumatic partial left facial 
palsy. 

In an October 2007 rating decision, the RO granted service 
connection for ptosis of the left eyelid as associated with 
the service-connected facial paralysis, residuals of basal 
skull fracture.  The RO assigned a 10 percent disability 
rating for that disability.  Though the ptosis disability is 
associated with the facial paralysis disability on appeal, 
the veteran did not appeal from the October 2007 rating 
assignment, which is therefore not on appeal.  Similarly, to 
the extent the veteran associates the present claim to 
symptoms of post-traumatic headaches, hearing loss, tinnitus, 
or ptosis of the left eyelid, these are separately service-
connected disorders.  An appeal regarding the ratings for 
these disorders is not before the Board at this time.  
Therefore, any associated symptoms of these disorders are not 
for consideration in the evaluation of the service-connected 
facial paralysis, residuals of basal skull fracture.

In sum, the service-connected facial paralysis, residuals of 
basal skull fracture, has been diagnosed as a partial left 
facial palsy-facial paralysis associated with the 7th nerve 
injury.  This is manifested by a drop in the left nasolabial 
fold and a weakness in the left side of his mouth.  The 
weakness of the facial muscles on the left involve all three 
facial nerve branches.  There is no loss of sensation in the 
face, or any loss of smell or taste.  At least one treatment 
provider has characterized these symptoms as mild-as 
reflected in a September 2000 VA neurology note, which 
described mild left facial asymmetry.  None of the medical 
evidence has described these symptoms as severe. 

Therefore, the Board finds that the medical evidence of 
record material to the claim approximates no more than 
moderate incomplete paralysis; which under relevant 
diagnostic criteria would warrant no more than the currently 
assigned 10 percent disability rating.  There is no evidence 
to indicate that the symptoms are productive of severe 
incomplete paralysis of the 7th (facial) cranial nerve.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt; however, as the veteran does 
not meet the criteria for a higher evaluation, the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
cervical spondylosis, is denied.

Entitlement to a schedular rating in excess of 20 percent for 
degenerative disc disease with spondylosis of the lumbar 
spine, for the period prior to June 9, 2005, is denied.

Entitlement to a schedular rating in excess of 40 percent for 
degenerative disc disease with spondylosis of the lumbar 
spine, for the period from June 9, 2005, is denied. 

Entitlement to a schedular rating in excess of 10 percent for 
facial paralysis, residuals of basal skull fracture, is 
denied.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


